IN THE COURT OF APPEALS OF IOWA

                                   No. 14-1870
                               Filed April 27, 2016


SHAWN DESHAY HOOSMAN,
    Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Black Hawk County, Kellyann M.

Lekar, Judge.



      A defendant appeals the district court’s dismissal of his application for

postconviction relief. REVERSED AND REMANDED.




      Thomas M. McIntee, Waterloo, for appellant.

      Thomas J. Miller, Attorney General, and Kyle P. Hanson, Assistant

Attorney General, for appellee State.




      Considered by Danilson, C.J., and Vogel and Potterfield, JJ.
                                       2


VOGEL, Judge.

       Shawn Deshay Hoosman appeals the dismissal of his application for

postconviction relief (PCR).    Hoosman claims the district court erred in

concluding he failed to preserve his ineffective-assistance-of-counsel claims for

PCR proceedings.      He also asserts his PCR counsel rendered ineffective

assistance if an adequate record was not made. We agree the district court

erred by dismissing the claims on error-preservation grounds, and therefore, we

reverse and remand this matter for a ruling on the merits of Hoosman’s PCR

application.

       In July 2008, Hoosman was convicted of several drug-related offenses

and for driving while barred. His conviction and sentences were affirmed on

appeal. State v. Hoosman, No. 09-0067, 2010 WL 1579428, at *1 (Iowa Ct. App.

Apr. 21, 2010). Hoosman filed a pro se PCR application in 2010 that ultimately

raised thirteen claims of ineffective assistance of counsel, and a PCR hearing

was held on May 27, 2014. After receiving testimony and exhibits, the district

court issued its ruling dismissing all of Hoosman’s claims.     The court found

Hoosman failed to preserve error on his ineffective-assistance-of-counsel claims

because he had not asserted them in his direct appeal, raising them for the first

time in his PCR application.

       On appeal, Hoosman claims the court’s dismissal was in error. On our

review, we agree.    See Castro v State, 795 N.W.2d 789, 792 (Iowa 2011)

(holding our review of the district court’s dismissal of a PCR application is for

errors at law).

       Iowa Code section 814.7(1) and (2) (2009), provides:
                                         3


              1. An ineffective assistance of counsel claim in a criminal
      case shall be determined by filing an application for postconviction
      relief pursuant to chapter 822, except as otherwise provided in this
      section. The claim need not be raised on direct appeal from the
      criminal proceedings in order to preserve the claim for
      postconviction relief purposes.
              2. A party may, but is not required to, raise an ineffective
      assistance claim on direct appeal from the criminal proceedings if
      the party has reasonable grounds to believe that the record is
      adequate to address the claim on direct appeal.

(Emphasis added.) The State agrees the district court erred in its dismissal of

the action on error-preservation grounds but asserts, “[T]he district court followed

the wrong path to reach the correct result.” It urges us to affirm the dismissal by

finding Hoosman failed to overcome the presumption counsel was effective and

by finding Hoosman failed to prove prejudice because of the overwhelming

evidence of his guilt presented at the criminal trial. The State also claims the

PCR record is incomplete so as not to allow for a fair review of Hoosman’s claim

against PCR counsel’s representation.

      We conclude the district court erred when it dismissed Hoosman’s

ineffective-assistance-of-counsel claims based on his failure to raise the claims

on direct appeal. Since Iowa Code section 814.7 was enacted in 2004, it has

been the law of this state that an ineffective-assistance claim need not be raised

on direct appeal for it to be raised in a PCR proceeding. See State v. Johnson,

784 N.W.2d 192, 197 (Iowa 2010). In addition, this statute has been held to be

retroactive and applicable to all criminal cases. Hannan v. State, 732 N.W.2d 45,

50–51 (Iowa 2007).

      We decline the State’s invitation to address the merits of Hoosman’s

claims for the first time on appeal. The district court is in a better position to
                                           4


make the necessary credibility assessments, having heard the evidence first

hand. We will not usurp the PCR court’s role by ruling on the substance of the

ineffective-assistance claims before the PCR court has addressed them. We

therefore reverse the district court’s dismissal of Hoosman’s PCR application and

remand for a ruling on the merits from the record already created.1 We do not

retain jurisdiction.

       REVERSED AND REMANDED.




1
  Because we are reversing and remanding for the court to rule on Hoosman’s claims
that his criminal trial counsel was ineffective, we need not address Hoosman’s claim that
his PCR trial counsel was ineffective.